DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-7 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 of copending Application No. 13/686881 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-7 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by 
Sullivan et al (US 6,742,365; hereinafter Sullivan).
Regarding claim 1, Sullivan discloses an apparatus for resisting tampering with a meter box (M), the meter box comprising a cover (C) and a base, the base comprising a plurality of walls (W), wherein at least one of the plurality of walls comprises a side wall comprising an upper portion, a lower portion, and an angled portion (J) disposed between the upper portion and lower portion of the side wall (Fig. 1 A, column 4 lines 36-54 and column 8 lines 22-34), the apparatus comprising: a clamping member (2) comprising a bracket (4) adapted to be mounted on a side wall of a meter box, wherein
the clamping member further comprises a clamp (4, 10, 12, column 4 lines 36-54) comprising a surrounding member (10) adapted for pivotable movement outside and around at least a part of the bracket of the clamping member, and wherein the surrounding member further comprises a grip flange (62, column 6 lines 57-column 7 line 10); a clamp actuating member (12) adapted to transmit a force to the surrounding member (column 7 lines 22-39); a fastening shelf (24b) comprising a first securing means (22, 27), and wherein the fastening shelf further comprises a fastening shelf member comprising a shelf flange (tip of 22, Fig. 1 A, Fig. 3, column 4 lines 55-
Regarding claim 2, Sullivan discloses the apparatus, wherein the shelf flange has a given width, and wherein the at least a portion of the grip flange comprises first and second protuberances (62c, 62d, column 6 line 57-column 7 line 10) selectively spaced apart wider than the width of the shelf flange (as can be seen in Fig. IB, member 10 can pass through member 4, and looking at Fig. 5, member 4 has the same general width, then looking at Fig. 13, it can be seen that member 10 would have to have a width wider than the width of member 4 with 62c and 62d being at the edges of the width).
Regarding claim 3, Sullivan discloses the apparatus, wherein the fastening shelf member further comprises a bracket flange (B1, B2, B3, Fig. 3), and wherein the surrounding member further comprises first (62b) and second support (62a) panels disposed in substantially offset opposing relation with respect to the bracket flange (Fig. 1A, Fig. 13, Fig. 15).
Regarding claim 4, Sullivan discloses the apparatus, wherein the first and second panels comprise at least first and second respective engagement surfaces adapted to engage the upper portion of the wall, and wherein the at least a portion of the grip flange is adapted to engage the angled portion of the wall, wherein the surrounding member is adapted to simultaneously distribute a plurality of clamping engagement forces to the wall (Fig. 1A, column 6 line 57-column 7 line 10).

Regarding claim 6, Sullivan discloses the apparatus, wherein at least a portion of the clamping member is reinforced by through hardening (column 5 lines 34-67).
Regarding claim 7, Sullivan discloses the apparatus, wherein the second securing member comprises a lock receptacle (8) comprising a rotation restricting stop surface (column 6 lines 43-56).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sullivan et al (US 7,377,134 and US 6,976,373), Rafferty (US 6,763,691), Nolle et al (US 7,021,090), Stachowiak Jr (US 7,176,376), Agbay (US 6,931,893) and Nielsen (US 4,080,811) disclose an apparatus for a meter box.

6.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



May 27, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848